374 U.S. 493 (1963)
TRAUB
v.
CONNECTICUT.
No. 1285, Misc.
Supreme Court of United States.
Decided June 17, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF ERRORS OF CONNECTICUT.
Petitioner pro se.
John D. LaBelle and Harry W. Hultgren, Jr. for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for further consideration in light of Wong Sun v. United States, 371 U. S. 471, and Ker v. California, ante, p. 23.